


Exhibit 10.55

 

Consent to Subordinate Lien

 

This Consent to Subordinate Lien (“Consent”) is given by TOLL ROAD TEXAS LAND
COMPANY, L.P., a Texas limited partnership (“Seller”), in favor of DALLAS S&W,
L.P., a Texas limited partnership (“Purchaser”).

 

Purchaser and Seller have entered into that certain Contract of Sale, dated on
or about July 19, 2002 (the “Contract”) by which Purchaser agreed to purchase
certain improved real property from Seller.   Pursuant to the Contract,
Purchaser has delivered that certain Deed of Trust to Seller.  Purchaser has
requested that Seller consent to Purchaser’s encumbrance of the real property
described in the Deed of Trust with a second lien.

 

Seller consents to Purchaser placing a second lien against the property
described in the Deed of Trust  so long as such lien is secondary and inferior
to Seller’s liens, including the lien in the Deed of Trust and the vendor’s lien
in the Special Warranty Deed from Seller to Purchaser.  Seller agrees to execute
such documents as are reasonably necessary in connection with Purchaser securing
such second lien.

 

EXECUTED on this the fourth day of October, 2002.

 

 

 

SELLER:

 

 

 

TOLL ROAD TEXAS LAND COMPANY, L.P., a
Texas limited partnership

 

 

 

By:  Tollway Land Company, L.L.C., a Washington
limited liability company, its General Partner

 

 

 

By:

/s/ Calvin C. Chandler

 

 

Name:

Calvin C. Chandler

 

 

Its:

Manager

 

 

1

--------------------------------------------------------------------------------
